Case 3:19-cv-00699-GCS Document 30 Filed 09/02/20 Page 1 of 2 Page ID #699




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RENEE L. MEZO,                                     )
                                                    )
                         Plaintiff,                 )
                                                    )
 vs.                                                )   Cause No. 3:19-cv-00699-GCS
                                                    )
 COMMISSIONER of SOCIAL                             )
 SECURITY,                                          )
                                                    )
                         Defendant.                 )

                               ORDER for ATTORNEY’S FEES

SISON, Magistrate Judge:

          This matter is before the Court on Plaintiff’s Petition to Award Attorney Fees

Pursuant to The Equal Access to Justice Act (“EAJA”).             (Doc. 28).   Defendant has

responded that he has no objection. (Doc. 29).

          Plaintiff asks for an award of attorney’s fees in the amount of $4,284.60.

          The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. This

award shall fully and completely satisfy any and all claims for fees and expenses that

may have been payable to Plaintiff in this matter pursuant to the EAJA, 28 U.S.C. § 2412.

Plaintiff was granted leave to proceed in forma pauperis and therefore has no costs.

          Plaintiff’s Petition (Doc. 28) is GRANTED. The Court awards Plaintiff attorney’s

fees in the amount of $4,284.60 (four thousand, two hundred eighty-four dollars and sixty

cents).


                                                1
Case 3:19-cv-00699-GCS Document 30 Filed 09/02/20 Page 2 of 2 Page ID #700




       The amount awarded is payable to Plaintiff and is subject to set-off for any debt

owed by Plaintiff to the United States. See Astrue v. Ratliff, 560 U.S. 586, 594 (2010). See

also Harrington v. Berryhill, 906 F.3d 561, 566 (7th Cir. 2018)(holding “that a reduction of a

litigant’s prior debts to the government by administrative offset constitutes payment to

the prevailing party under [the] EAJA.”). However, any part of the award that is not

subject to set-off to pay Plaintiff’s pre-existing debt to the United States shall be made

payable to Plaintiff’s attorney pursuant to the EAJA assignment executed by Plaintiff and

attached to Doc. 28.

       IT IS SO ORDERED.

       DATE: September 2, 2020.
                                                                Digitally signed
                                                                by Judge Sison 2
                                                                Date: 2020.09.02
                                                                14:26:01 -05'00'
                                           _________________________________________
                                           GILBERT C. SISON
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
